DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on December 8, 2021 is acknowledged.
	Claims 1-12 are currently pending. 
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2021.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/15/2016. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(2), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  



Claim Objections
4.	Claims 1-10 are objected to because of the following informalities:  The phrases “A diagnostic method of mood disorder” (clms 1, 7) and “The diagnostic method of mood disorder” (clms 2-6, 8-10) are grammatically incorrect.  This objection could be overcome by amending the claims to recite i.e., “A method of diagnosing a mood disorder” and “The method of diagnosing a mood disorder”.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 

The instant claims recite abstract ideas.  The claims recite a step of “determining” the change in an endogenous factor during a period when the phase variation of a circadian rhythm can be determined (clm 1).  Neither the specification nor the claims set forth a limiting definition for “determining” and the claim does not set forth how this step is accomplished. The limitation does not clearly require performing a “wet” laboratory step.  The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the change in the endogenous factor by reading a laboratory report. 
Claims 1-6 and 8-10 are drawn to a diagnostic method of mood disorder using the change of a circadian rhythm (see preamble).  The claim is considered to encompass “diagnosing”, even if this step is not recited in the active tense. The broadest reasonable interpretation of the “diagnosing” is that it may be accomplished by a mental process.  For example, one may “diagnose” the mood disorder by thinking about the change of the circadian rhythm. 
The claims recite that the endogenous factor is a value obtained by dividing the expression level of the PER1 gene by the expression level of the ARNTL gene (clm 5). Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
The claims recite a step of “embodying” a circadian rhythm by acquiring the measured endogenous factor as time series data (clms 7, 11).  Neither the specification nor the claims set 
The claims recite a step of “comparing” the circadian rhythm with circadian rhythm of a normal person (clms 7, 11). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” two different circadian rhythms by looking at a graph showing how the expression level rises and falls over a time period for two different people.
Claim 7 is drawn to a diagnostic method of mood disorder (see preamble).  The claim is considered to encompass “diagnosing”, even if this step is not recited in the active tense. The broadest reasonable interpretation of the “diagnosing” is that it may be accomplished by a mental process.  For example, one may “diagnose” the mood disorder by thinking about the circadian rhythm. 
The claims recite a step of “diagnosing” schizophrenia if the difference is less than 2 hours (clm 11). The broadest reasonable interpretation of the “diagnosing” step is that it may be accomplished by a mental processes. For example, one may “diagnose” schizophrenia by thinking about the circadian rhythm.  
Claim 11 is drawn to a method for distinguishing mood disorder and schizophrenia (see preamble).  The claim is considered to encompass “distinguishing”, even if this step is not recited in the active tense. The broadest reasonable interpretation of the “distinguishing” is that it may be accomplished by a mental process.  For example, one may “distinguish” the disorders by thinking about the circadian rhythm. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite steps of collecting a biological sample from a subject for 24-48 hours with an interval of 2-6 hours and measuring an endogenous factor. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of collecting a biological sample from a subject for 24-48 hours with an interval of 2-6 hours and measuring an endogenous factor. The steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Measuring an endogenous factor in the sample merely instructs a scientist to use any technique to detect any endogenous factor in the sample. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example Novakova (Bipolar Disord 2015 May; 17(3) pages 303-314) teaches that they determined the change of salivary melatonin levels and PER1 and Nr1d1 expression levels in buccal epithelial cells obtained from subjects experiencing manic episodes over a 24 hour period (see Fig 1b and 3a). Novakova teaches that sample collection started at 7am and continued every four hours throughout the 24 hour period (page 305, col 2). 

e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-8 and 9-10 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites “A diagnostic method 
Claim 4 recites that the “endogenous factor is the PER1 gene and the ARNTL gene”.  This recitation is confusing because “endogenous factor” is singular but the claim recites two genes.  Clarification is requested. 
Claim 5 recites “wherein the endogenous factor is a value obtained by dividing the expression level of the PER1 gene by the expression level of the ARNTL gene”.  This recitation is confusing because it’s unclear how an “endogenous factor” can be a value.  This rejection could be overcome by amending the claims to recite “wherein the method further comprises calculating a value from the expression levels of the endogenous factors, wherein the value is obtained by  dividing the expression level of the PER1 gene by the expression level of the ARNTL gene”
Regarding Claim 7 is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites “A diagnostic method of mood disorder”, yet the method only requires active process steps of “collecting” a sample, “measuring” an endogenous factor, “embodying” a circadian rhythm, and “comparing” the circadian rhythm with a circadian rhythm of a normal person. Thus it is not clear if applicant intends to cover only a method of “collecting” a sample, “measuring” an endogenous factor, 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-2 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to (i) a diagnostic method of mood disorder using the change of a circadian rhythm; (ii) a diagnostic method of mood disorder; and (iii) a method for distinguishing mood disorder and schizophrenia. The claims require using an endogenous factor to establish a 
  In the instant case, the claims do not set forth the endogenous factor in terms of sufficient relevant identifying characteristics. The endogenous factor is one that must exhibit circadian oscillation and particularly circadian oscillations that differ between patients with and without mood disorders. The claims encompass measuring a large genus of endogenous factors that have been identified only in terms of their function. 
The specification (Example 1) describes a diagnostic method using the circadian rhythm of the endogenous factor cortisol. The specification teaches that the inventors obtained saliva samples from patients suspected with mood disorder for two days at 8:00, 11:00, 15:00, 19:00 and 23:00 for a total of 10 times.  The concentration of cortisol in the saliva samples was measured.  The measured cortisol concentration was acquired as time-series data and a circadian rhythm was embodied as an optimized sine function. The specification teaches that the embodied circadian rhythm of a patient is compared with the circadian rhythm of a normal person shown in FIG. 1A. Mania was diagnosed if the circadian rhythm was 4-12 ahead as compared to a normal person, depression was diagnosed if the circadian rhythm was delayed by 3-6 hours as compared to a normal person, and mixed mania was diagnosed if the circadian rhythm was delayed by 6-12 hours as compared to a normal person. 
The specification (Example 2) describes a diagnostic method using the circadian rhythm of the endogenous factors PER1 and ARNTL genes. The Applicants teach that 10 clock genes were selected as candidate genes (initial 10 candidate genes: ARNTL, PER1, PER2, PER3, 
The specification provides written description for the following endogenous factors: cortisol and the ratio of PER1/ARNTL. The specification does not describe any other species within the claimed genus to show possession of those species. 
Regarding the genus of endogenous factors, the specification does not describe any structural features of the disclosed endogenous factors (cortisol and the ratio of PER1/ARNTL) that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed endogenous factors that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., exhibit circadian oscillation and particularly circadian oscillations that differ between patients with and without mood disorders, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the endogenous factors disclosed in the specification, the disclosed endogenous factors are not a “representative number” of species within the claimed genus. 
Because the disclosed endogenous factors are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the disclosed endogenous factors would not have put the applicant in possession of common structural attributes or features shared by members of the genus that . 


9.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
Claims 1-6 and 8-10 are drawn to diagnostic method of mood disorder using the change of a circadian rhythm.  In view of the recitation of “mood disorder”, the claims broadly encompass ANY type of mood disorder (i.e., major depression, dysthymia, bipolar disorder, substance induced mood disorder, etc.).  Only claims 2 and 10 are limited to specific mood disorders, wherein the mood disorder is mania, depression, and mixed mania. The claims recite a step of determining the change in an endogenous factor during a period when the phase variation of a circadian rhythm can be determined.  The claims do not set forth the endogenous factor in terms of sufficient relevant identifying characteristics. The endogenous factor is one that must exhibit circadian oscillation and particularly circadian oscillations that differ between patients 
Claim 7 is drawn to a diagnostic method of mood disorder. In view of the recitation of “mood disorder”, the claims broadly encompass ANY type of mood disorder (i.e., major depression, dysthymia, bipolar disorder, substance induced mood disorder, etc.).  The claim recites steps of collecting a biological sample from a subject for 24-48 hours with an interval of 2-6 hours and measuring an endogenous factor in the sample; embodying a circadian rhythm by acquiring the measured endogenous factor as time-series data; and comparing the circadian rhythm with the circadian rhythm of a normal person. The claim does not set forth the endogenous factor in terms of sufficient relevant identifying characteristics. The endogenous factor is one that must exhibit circadian oscillation and particularly circadian oscillations that differ between patients with and without mood disorders. The claim encompasses measuring a large genus of endogenous factors that have been identified only in terms of their function. The claim encompasses being able to diagnose a mood disorder but do not set forth how the level of the endogenous factor is used to make the diagnosis.  
Claim 11 is drawn to a method for distinguishing mood disorder and schizophrenia. In view of the recitation of “mood disorder”, the claims broadly encompass being able to 
The nature of the invention requires a reliable correlation between an endogenous factor exhibit circadian oscillation that differ between patients with  and without mood disorders such that detection of the endogenous factor and its circadian oscillation can be used to diagnose a patient with a mood disorder. 
Teachings in the Specification and Examples
The specification (Example 1) describes a diagnostic method using the circadian rhythm of the endogenous factor cortisol. The specification teaches that the inventors obtained saliva samples from patients suspected with mood disorder for two days at 8:00, 11:00, 15:00, 19:00 and 23:00 for a total of 10 times.  The concentration of cortisol in the saliva samples was measured.  The measured cortisol concentration was acquired as time-series data and a circadian 
The specification (Example 2) describes a diagnostic method using the circadian rhythm of the endogenous factors PER1 and ARNTL genes. The Applicants teach that 10 clock genes were selected as candidate genes (initial 10 candidate genes: ARNTL, PER1, PER2, PER3, NR1D1, NR1D2, CLOCK, CRY1, CRY2, NPAS2). Experiment was conducted for these 10 candidate genes, and 5 genes whose expression patterns could be observed clearly under the actual laboratory environment were chosen (ARNTL, PER1, PER2, PER3, NR1D1). In order to observe the circadian rhythms of gene expression, the five circadian clock genes (ARNTL, PER1, PER2, PER3, NR1D1) extracted from buccal epithelial cells were tested. After preparing samples by harvesting the buccal epithelial cells suspected with mental disorder for two days at 8:00, 11:00, 15:00, 19:00 and 23:00, for a total of 10 times, the RNAs of the five circadian clock genes (ARNTL, PER1, PER2, PER3, NR1D1) were extracted from the samples. DNAs were synthesized from the extracted RNAs, and the synthesized DNAs were amplified by real-time PCR to identify the circadian expression patterns. The circadian expression patterns of the circadian clock genes are shown in FIG. 4. As shown in FIG. 4, none of the expression patterns of the five genes showed a stable circadian rhythm. In order to solve this problem, a method of determining the circadian rhythm as a ratio of the expression levels of the two genes was devised. Paying attention to the fact that the circadian rhythms of the PER1 and ARNTL genes 
State of the Art and the Unpredictability of the Art
While methods of measuring the level of hormones and genes that exhibit circadian oscillations are known in the art, methods of using the circadian oscillations to diagnose mood disorders are highly unpredictable.   The unpredictability will be discussed below.
The claims are drawn to methods of diagnosing mood disorders and require measuring an endogenous factor. The claim does not set forth the endogenous factor in terms of sufficient relevant identifying characteristics. The endogenous factor is one that must exhibit circadian oscillation and particularly circadian oscillations that differ between patients with and without mood disorders. The claims encompasses measuring a large genus of endogenous factors that have been identified only in terms of their function. In the instant case the identity of additional 5 genes whose expression patterns could be observed clearly under the actual laboratory environment were chosen (ARNTL, PER1, PER2, PER3, NR1D1). In order to observe the circadian rhythms of gene expression, the five circadian clock genes (ARNTL, PER1, PER2, PER3, NR1D1) extracted from buccal epithelial cells were tested. After preparing samples by harvesting the buccal epithelial cells suspected with mental disorder for two days at 8:00, 11:00, 15:00, 19:00 and 23:00, for a total of 10 times, the RNAs of the five circadian clock genes (ARNTL, PER1, PER2, PER3, NR1D1) were extracted from the samples. DNAs were synthesized from the extracted RNAs, and the synthesized DNAs were amplified by real-time PCR to identify the circadian expression patterns. The circadian expression patterns of the circadian clock genes are shown in FIG. 4. As shown in FIG. 4, none of the expression patterns of the five genes showed a stable circadian rhythm. Thus it appears that even well known “clock” genes such as those initially tested by applicants will not necessarily function in the claimed method.   
Regarding the recitation of a “mood disorder” the claims broadly encompass ANY type of mood disorder (i.e., major depression, dysthymia, bipolar disorder, substance induced mood disorder, etc.).   Additionally claim 11 recites diagnosing schizophrenia.  However the teachings in the specification are limited to mania, depression, and mixed mania.  Based on the teachings in the specification it does not appear that the inventors measured cortisol levels or PER1 and ARNTL gene levels in a representative number of mood disorders and schizophrenia.  In the 
The claims encompass being able to diagnose a mood disorder based on the circadian rhythm of the endogenous factor.  The specification only provides enablement for diagnosing mania when the circadian rhythm is 4-12 hours ahead as compared to that of a normal person, depression when the circadian rhythm is delayed by 3-6 hours as compared to that of a normal person, and mixed mania when the circadian rhythm is delayed by 6-12 hours as compared to that of a normal person.  However the claims are much broader (except claim 10) because they encompass being able to diagnose a mood disorder without setting forth how circadian rhythm of the endogenous factor is used to make the diagnosis.  For example the claims broadly encompass diagnosing mania if the circadian rhythm is 1, 2, 3, 4, 5, 6, hours ahead or delayed as compared to that of a normal person.  However this breadth is not supported by the teachings in the specification which state that mania is diagnosed when the circadian rhythm is 4-12 hours ahead as compared to that of a normal person
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to diagnose ANY type of mood disorder based on the detection of the circadian rhythm of ANY endogenous factor. 

The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (EbioMedicine 11 (2016) pages 285-295, pub online 8/13/2016).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A 
Regarding Claim 1 Moon teaches that they determined the change of salivary cortisol levels and relative PER1/ARNTL expression levels in buccal epithelial cells obtained from subjects experiencing manic episodes over a two day period (see Fig 3a and 3b, partially reproduced below). Moon further suggests the possibility of using circadian rhythms as a novel biomarker for the diagnosis and treatment monitoring in bipolar disease (page 294, col 1).  Thus Moon teaches determining a change in an endogenous factor (cortisol, PER1, ARNTL) during a period when the phase variation of a circadian rhythm can be determined (the 2 day period). 

    PNG
    media_image1.png
    114
    345
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    352
    media_image2.png
    Greyscale

 
	Regarding Claim 2 Moon teaches a method wherein the mood disorder is mania (see Fig 3a and 3b). 
	Regarding Claim 3 Moon teaches a method wherein the endogenous factor is cortisol (see Fig 3a and 3b). 

Regarding Claim 5 Moon teaches a method wherein the  endogenous factor is a value obtained by dividing the expression level of the PER1 gene by the expression level of the ARNTL gene (see Fig 3a and 3b). 
Regarding Claim 6 Moon teaches that sample collection was at 8:00, 11:00, 15:00, 19:00, and 23:00 for two consecutive days (page 287, col 1).  Thus Moon teaches measuring the endogenous factor every 3-4 hours. 
Regarding Claim 7 Moon teaches that sample collection was at 8:00, 11:00, 15:00, 19:00, and 23:00 for two consecutive days (page 287, col 1).  Moon teaches salivary cortisol levels were measured (page 287, col 2).  Moon teaches that ARNTL and PER1 mRNA levels were measured in buccal epithelial cells (page 289, col 1).  Moon teaches that Fig 1 and Table 4  clearly show that the biochemical circadian rhythms of acute manic and depressive episodes were different from those of healthy controls (page 289, col 2). Thus Moon teaches a method of collecting a biological sample from a subject for 24-48 hours with an interval of 2-6 hours and measuring an endogenous factor in the sample; embodying a circadian rhythm by acquiring the measured endogenous factor as time-series data; and comparing the circadian rhythm with the circadian rhythm of a normal person. 
Regarding Claim 8 Moon teaches that sample collection was at 8:00, 11:00, 15:00, 19:00, and 23:00 for two consecutive days (page 287, col 1, see also Fig 3a, 3b).   Thus Moon teaches a method wherein the endogenous factor is measured except for sleeping hours. 
Regarding Claim 9 Moon teaches that at admission, most of the manic episodes showed about 7 hour advanced biochemical circadian acrophases in acute states (equivalent to 17 hour 
circadian rhythm shows a difference of at least 3 hours when compared with that of a normal person. 
Regarding Claim 10 Moon teaches that at admission, most of the manic episodes showed about 7 hour advanced biochemical circadian acrophases in acute states (equivalent to 17 hour delayed), and recovered through delays (clockwise), returning to the normal range of the control group (page 289, col 2).  Moon teaches that patients in mixed states recovered from manic episodes by about 6–7 h phase advances (page 290, col 1). Moon teaches that patients with depressive episodes showed about 4–5 hour delayed biochemical circadian acrophases at the start of hospitalization, and then recovered through advances to the normal ranges of the control group (page 290, col 1). Thus Moon teaches a method wherein mania is diagnosed if the circadian rhythm is 4-12 hours ahead as compared to that of a normal person, depression is diagnosed if the circadian rhythm is delayed by 3-6 hours as compared to that of a normal person, and mixed mania is diagnosed if the circadian rhythm is delayed by 6-12 hours as compared to that of a normal person. 
Regarding Claim 11 Moon teaches that sample collection was at 8:00, 11:00, 15:00, 19:00, and 23:00 for two consecutive days (page 287, col 1).  Moon teaches salivary cortisol levels were measured (page 287, col 2).  Moon teaches that ARNTL and PER1 mRNA levels were measured in buccal epithelial cells (page 289, col 1).  Moon teaches that Fig 1 and Table 4  clearly show that the biochemical circadian rhythms of acute manic and depressive episodes were different from those of healthy controls (page 289, col 2). Thus Moon teaches collecting a biological sample from a subject diagnosed with mood disorder for 24-48 hours with an interval . 


13.	Claims 1, 2, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novakova (Bipolar Disord 2015 May; 17(3) pages 303-314).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A diagnostic method of mood disorder using the change of a circadian rhythm” (clm 1), “A diagnostic method of mood disorder” (clm 7), and “A method for distinguishing mood disorder and schizophrenia” (clm 11) merely sets forth the purpose of the process, but does not limit the scope of the claims. 


    PNG
    media_image3.png
    234
    340
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    342
    197
    media_image4.png
    Greyscale

 
	Regarding Claim 2 Novakova teaches a method wherein the mood disorder is mania (see Fig 1b and 3a). 
	 Regarding Claim 6 Novakova teaches that sample collection started at 7am and continued every four hours throughout the 24 hour period (page 305, col 2). 
Regarding Claim 7 Novakova teaches that sample collection started at 7am and continued every four hours throughout the 24 hour period (page 305, col 2). Novakova teaches salivary melatonin levels were measured (page 305 col 2 to page 306 col 1).  Novakova teaches that PER1 and Nr1d1 mRNA levels were measured in buccal epithelial cells (page 306 col 1-2).  As shown in Fig 1b and 3a the biochemical circadian rhythms of acute manic episodes were different from those of healthy controls. Thus Novakova teaches a method of collecting a biological sample from a subject for 24 hours with an interval of 4 hours and measuring an 
Regarding Claim 11 Novakova teaches that sample collection started at 7am and continued every four hours throughout the 24 hour period (page 305, col 2). Novakova teaches salivary melatonin levels were measured (page 305 col 2 to page 306 col 1).  Novakova teaches that PER1 and Nr1d1 mRNA levels were measured in buccal epithelial cells (page 306 col 1-2).  As shown in Fig 1b and 3a the biochemical circadian rhythms of acute manic episodes were different from those of healthy controls. Thus Novakova teaches collecting a biological sample from a subject diagnosed with mood disorder for 24-48 hours with an interval of 2-6 hours and measuring an endogenous factor in the sample; embodying a circadian rhythm by acquiring the measured endogenous factor as time-series data; and comparing the circadian rhythm with that of a normal person.  Novakova does not teach diagnosing schizophrenia if the difference is less than 2 hours, however this art rejection is set forth because it teaches a broad interpretation of the claims which does not require diagnosing schizophrenia. In the instant case the preamble is considered to be an intended use of the claimed method and the diagnosing step is considered to be conditional.  The claims encompass comparing the circadian rhythm with that of a normal person and determining that there is no different phase.  In this situation schizophrenia is not diagnosed. 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Novakova (Bipolar Disord 2015 May; 17(3) pages 303-314) in view of Dallaspezia (Curr Psychiatry Rep 2015 Vol 17 No: 68).
	The teachings of Novakova are presented above.  
	Novakova does not teach a method wherein the endogenous factor is cortisol. 
	However Dallaspezia teaches that cortisol is one of the most studied circadian markers of BD.  Dallaspezia teaches that cortisol secretion over 24 h is significantly higher in bipolar patients than in controls, irrespective of the phase of illness (manic, depressive or euthymic).  Dallaspezia teaches that the phase cortisol secretion rhythm has been studied in bipolar patients with discordant results. Indeed, both delayed and normal pattern of secretion were found in patients (page 68, col 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Novakova by measuring the level of cortisol as suggested by Dallaspezia.  One of skill in the art would have been motivated to additionally measure the level of cortisol since the prior art teaches that it is one of the most studied circadian markers of BD.  It is noted that Dallaspezia teaches that the phase cortisol secretion rhythm has been studied in bipolar patients with discordant results and . 

16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Novakova (Bipolar Disord 2015 May; 17(3) pages 303-314) in view of Milhiet (Frontiers in Bioscience S6 120-137 Jan 2014).
	The teachings of Novakova are presented above.  
	Novakova teaches a method wherein the endogenous factor is PER1 but does not teach a method wherein the endogenous factor is PER1 and ARNTL. 
	However Milhiet teaches that numerous studies support associations between circadian genes (including ARNTL1/2 and PER1) and bipolar disorders (see Table 2).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Novakova by additionally measuring the level of ARNTL1 as suggested by Milhiet.  One of skill in the art would have been motivated to additionally measure the level of ARNTL1 since the prior art teaches that it is a circadian gene that has previously been associated with BD.  


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634